 


109 HR 5123 IH: Tax Equity for Children and the Working Poor Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5123 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Doggett (for himself, Mr. Rangel, Mr. Stark, Mr. Levin, Mr. McDermott, Mr. Lewis of Georgia, Mr. McNulty, Mr. Jefferson, Mr. Becerra, Mr. Pomeroy, Mrs. Jones of Ohio, Mr. Thompson of California, Mr. Larson of Connecticut, Mr. Emanuel, Mr. Allen, Mr. Conyers, Mr. Grijalva, Mr. Hinchey, Ms. Eddie Bernice Johnson of Texas, Mr. Sherman, Ms. Slaughter, and Ms. Solis) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to simplify and provide greater uniformity for child-related tax benefits and to eliminate the potential for abuse created by the uniform definition of child in the Working Families Tax Relief Act of 2004. 
 
 
1.Short titleThis Act may be cited as the Tax Equity for Children and the Working Poor Act of 2006. 
2.Repeal of uniform definition of child 
(a)In generalTitle II of the Working Families Tax Relief Act of 2004 (relating to uniform definition of child), and the amendments made by such title, and section 404 of the Gulf Opportunity Zone Act of 2005, and the amendments made by such section, are hereby repealed. 
(b)Administration of Internal Revenue Code of 1986The Internal Revenue Code of 1986 shall be applied and administered as if the provisions, and amendments, specified in subsection (a) had never been enacted. 
(c)Conforming amendmentSection 1361(c)(1)(C) of such Code is amended by striking any eligible foster child of an individual (within the meaning of section 152(f)(1)(C)) and inserting any foster child (as defined in section 152(b)(2)) of an individual.   
(d)Effective dateThis section shall apply to taxable years beginning after December 31, 2006. 
3.Simplification of and uniform rules for child-related tax benefits 
(a)Waiver of income test for all young dependentsSubparagraph (B) of section 151(c)(1) of the Internal Revenue Code of 1986 (relating to general rule for additional exemption for dependents), as amended by section 2 of this Act, is amended by striking who is a child of the taxpayer and.  
(b)Child creditParagraph (1) of section 24(c) of such Code (defining qualifying child), as amended by section 2 of this Act, is amended to read as follows: 
 
(1)Qualifying childThe term qualifying child means any individual if— 
(A)the taxpayer is allowed a deduction under section 151 with respect to such individual for the taxable year, and 
(B)such individual has not attained the age of 17 as of the close of the calendar year in which the taxable year of the taxpayer begins.. 
(c)Earned income creditClause (i) of section 32(c)(3)(B) of such Code (relating to general rule defining relationship test), as amended by section 2 of this Act, is amended by adding at the end the following flush sentence: An individual shall be treated as bearing a relationship to the taxpayer described in the preceding sentence if the taxpayer is entitled to a deduction under section 151(c) for such individual.. 
(d)Conforming amendments 
(1)Section 151(c) of such Code, as amended by section 2 of this Act, is amended by striking paragraph (3). 
(2)Section 152(b)(2) of such Code, as amended by section 2 of this Act, is amended— 
(A)by striking (if such child satisfies the requirements of subsection (a)(9) with respect to such individual), and 
(B)by adding at the end the following new sentence: For purposes of the preceding sentence, the term foster child means an individual who is placed with the taxpayer by an authorized placement agency or by judgment, decree, or other order of any court of competent jurisdiction..  
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
